          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

ROBERT D. CARTER
ADC #088351                                              PETITIONER

v.                      No. 3:18-cv-206-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                        RESPONDENT

                            JUDGMENT
     Carter's petition is dismissed without prejudice.



                                               v
                                D .P. Marshall Jr.
                                United States District Judge
